Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was the combination of the claimed suds mixture being flowable through a sanitation station configured for hand washing and a waste station configured to receive a waste material from a user.
The subject matter of the independent claims 16 and 20 could either not be found or was not suggested in the prior art of record.  The subject matter not found was the combination of the sanitation station including a washing wall, a first waste station including a urination wall, and a second waste station including at least one toilet unit, a suds mixture configured to flow down at least the washing wall and the urination wall; and a flow channel fluidly connecting the washing wall, the urination wall, and the at least one toilet unit, the flow channel arranged to carry the suds mixture from the sanitation station to the first waste station, and from the first waste station to the second waste station.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sumner (US Patent No. 3,383,710) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a suds mixture configured to receive waste material, the suds mixture including a fluid layer and a suds layer positionable between the fluid layer and the user so that when the suds mixture receives the waste material the suds layer changes from an original shape to absorb energy and allow passage of the waste material through the suds layer into the fluid layer and then returns toward the original shape to form a protective barrier between the user and the waste material in the fluid layer.
Winter (US Patent No. 9,909,293), Flippen, Sr. (US Patent No. 5,855,029), and Lee (US Patent Publication No. 2016/0340882) disclose a sanitation station configured for hand washing and a waste station configure to receive waste material from a user wherein the hand washing station is fluidly connected to the waste station.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754